[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                  FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                           NOVEMBER 13, 2007
                              No. 06-14275                  THOMAS K. KAHN
                          Non-Argument Calendar                 CLERK
                        ________________________

                    D. C. Docket No. 05-20170-CR-KMM

UNITED STATES OF AMERICA,


                                                 Plaintiff-Appellee,

                                   versus

QUIANA RIGGINS,

                                                 Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       _________________________

                            (November 13, 2007)

Before CARNES, BARKETT and PRYOR, Circuit Judges.

PER CURIAM:

     Quiana Riggins appeals her sentence of imprisonment for 60 months
following the revocation of her probation. Riggins argues that the district court

failed to consider the section 3553(a) factors and imposed an unreasonable

sentence. We affirm.

      Riggins’s argument that the district court failed to consider the sentencing

factors of section 3553(a) is unavailing. The district court is not required “to state

on the record that it has explicitly considered each of the [section] 3553(a) factors

or to discuss each of the [section] 3553(a) factors.” United States v. Scott, 426

F.3d 1324, 1329 (11th Cir. 2005). It is clear from the sentencing transcript that the

district court considered the section 3553(a) factors when it determined Riggins’s

sentence for violating her probation. The district court heard argument from

Riggins’s counsel about Riggins’s history and characteristics and why a sentence

within the Guidelines would provide adequate deterrence. The district court

acknowledged the recommended Guidelines range and stated that it had considered

the statements of the parties and the information contained in the violation report.

The district court also had before it the presentence investigation report (“PSI”) for

Riggins’s underlying offense. The PSI contained details of Riggins’s offense

conduct, criminal history, personal and family history, and financial condition.

Based on our review of the entire sentencing transcript, we conclude that the

district court adequately considered the section 3553(a) factors.



                                           2
      Riggins’s argument that her sentence of 60 months of imprisonment, which

was above the recommended range of 4 to 10 months of imprisonment, see United

States Sentencing Guidelines § 7B1.4 (Nov. 2005), was unreasonable also fails.

Riggins contends that the district court gave no explanation for the significant

increase and that the resulting sentence was excessive. We disagree.

      We review a sentence imposed upon revocation of supervised release for

reasonableness. United States v. Sweeting, 437 F.3d 1105, 1106–07 (11th Cir.

2006). We have also stated that we review the decision of a district court to exceed

the recommended range for a sentence imposed following the revocation of

probation for an abuse of discretion. United States v. Silva, 443 F.3d 795, 798

(11th Cir. 2006). Applying either standard of review, we affirm Riggins’s

sentence.

      When we review a sentence for reasonableness, that review is deferential.

United States v. Talley, 431 F.3d 784, 788 (11th Cir. 2005). “[T]he party who

challenges the sentence bears the burden of establishing that the sentence is

unreasonable in the light of both [the] record and the factors in section 3553(a).”

Id. “When we review a sentence for reasonableness, we do not, as the district

court did, determine the exact sentence to be imposed.” Id. “We must evaluate

whether the sentence imposed by the district court fails to achieve the purposes of



                                          3
sentencing as stated in section 3553(a).” Id. “When reviewing the length of a

sentence for reasonableness, we will remand for resentencing if we are left with the

definite and firm conviction that the district court committed a clear error of

judgment in weighing the [section] 3553(a) factors by arriving at a sentence that

lies outside the range of reasonable sentences dictated by the facts of the case.”

United States v. Williams, 456 F.3d 1353, 1363 (11th Cir. 2006).

      Riggins’s sentence is reasonable. The district court varied from the advisory

Guidelines range after Riggins committed the underlying offense, credit card fraud

totaling over $10,000, on the heel of receiving leniency from the court when it

sentenced her to probation and below the advisory Guidelines range of 4 to 10

months for her original offense. Riggins’s original offense of wire fraud based on

a fraudulent claim to FEMA for disaster relief was similar in nature. The district

court stated that “the problem with [a low-end sentence]” was “that what we’re

seeing here is somebody that we gave a break to originally by giving them

probation and it didn’t work.” Riggins engaged in the credit card fraud only three

weeks after her term of probation began and while on home detention. Given the

flagrant violation of the terms of her probation less than a month after receiving

leniency from the district court in imposing the original sentence, we cannot say

that we are left with a “definite and firm conviction that the district court



                                            4
committed a clear error of judgment” when it imposed a sentence above the

recommended Guidelines range. The decision to vary upward was not an abuse of

discretion.

      Riggins’s sentence of 60 months of imprisonment is

      AFFIRMED.




                                        5